ACCEPTED
                                                                                                       14-14-00302-CV
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 5/18/2015 11:40:36 AM
                                                                                                 CHRISTOPHER PRINE
	                                                                                                              CLERK




3939 Washington Avenue, Suite 203                                                   FILEDCheryl
                                                                                           IN     Blount
                                                                             14th COURT OF APPEALS
Houston, Texas 77007                                                               Direct (281)
                                                                                HOUSTON, TEXAS  377-3273
Main (281) 377-3311                                                          cblount@scottpattonlaw.com
                                                                             5/18/2015 11:40:36 AM
Fax   (281) 377-3267
                                                                             CHRISTOPHER A. PRINE
                                                                                      Clerk
                                             May 18, 2015


Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

       Re:    Cause No. 14-14-00302-CV; Omega Lout, Appellant v. The Methodist Hospital, Appellee;
              In the Court of Appeals for the Fourteenth Judicial District, Houston, Texas.

To the Honorable Fourteenth Court of Appeals:

        In response to Appellant’s recent Post Submission Letter, Appellee, The Methodist Hospital,
respectfully files this Post Submission Response distinguishing the Supreme Court of Texas’ recent
opinion in Ross v. St. Lukes Episcopal Hosp., No. 13-0439, 2015 WL 2009744 (Tex. May 1, 2015) from
the instant case as follows:

       As Appellant has provided, the Ross Court concluded that there must be a “substantial nexus
between the safety standards allegedly violated and the provision of healthcare” for a claim to fall
under the safety prong of Chapter 74. Id. at *17. In other words, “the pivotal issue in a safety-
standards based claim is whether the standards on which the claim is based implicate the
defendant’s duties as a health care provider, including its duties to provide for patient safety.” Id. at
*18.

       To determine whether this standard is met, the Ross Court provided certain “non-exclusive”
considerations, including the following pertinent considerations:

       •      Did the injuries occur in a place where patients might be during the time they
              were receiving care, so that the obligation of the provider to protect persons
              who require special, medical care was implicated;

       •      Is the alleged negligence based on safety standards arising from professional
              duties owed by the health care provider; and

       •      Is the alleged negligence based on safety standards arising from professional
              duties owed by the health care provider.
	  


Id. at 19. Contrary to Appellant’s recent assertion, the answer to these two critical considerations is
absolutely “yes.”

        In Ross, the plaintiff, Ross, slipped and fell near the hospital lobby exit doors away from
patient care areas of the hospital. Id. at *1. Generally, medical care and treatment does not occur
near the hospital lobby exit doors. This was a pivotal fact for the Court as it noted “the hospital
does not claim, nor does the record show, that the area where Ross fell was a patient care area or an
area where patients possibly would be in the course of the hospital providing health care services to
them.” Id. at *5. Given this and consideration of the other factors, the Ross Court held that there
was not a substantive relationship between Ross’ claim and the provision of health care by the
hospital. Had the fall in Ross occurred in a patient care area, such as a “heart failure unit,” like that
in the instant appeal, the decision of the Court in the Ross decision would have undoubtedly been
different.

       This issue in Ross is clearly and unmistakably distinguishable from this appeal. As opposed
to Ross who slipped and fell in a hospital lobby, Appellant alleges that she slipped and fell on the
11th Floor of The Methodist Hospital in the “heart failure unit,” which is undoubtedly a place
within the hospital “where patients might be during the time they were receiving care…” In her
answers to discovery at the trial level, Appellant disclosed that she slipped and fell on water that
accumulated on the floor in the “heart failure unit” while she was at Methodist visiting her
mother, who was a patient in the heart failure unit at Methodist. C.R. 5, 48.

       Unlike the exit doors in the hospital lobby in Ross, Appellant was necessarily in an area
“where patients might be during the time they were receiving care, so that the obligation of
[Appellee] to protect persons who require special, medical care was implicated.” See Ross, 2015 WL
2009744, at *19. Additionally, because Appellant claims that Appellee was negligent in failing to
inspect and maintain an area where patients travel, it follows that Appellant is claiming negligence
based on professional duties owed by Methodist to protect its patients during their stay at the
hospital. Moreover, unlike Ross, Appellee has argued that the fact that Appellant fell in a patient
care area places her claims under the umbrella of Chapter 74.

       Therefore, two of the significant factors in Ross favor this Court affirming the trial court’s
dismissal of Appellant’s claims because she failed to meet the requirements under Chapter 74.
Appellee urges this Court to affirm the trial court’s decision in this appeal.

                                                           Sincerely,

                                                           SCOTT PATTON PC




                                                           Cheryl Blount